Citation Nr: 1817175	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability rating (or evaluation) for diabetic nephropathy with hypertension in excess of 10 percent prior to August 28, 2017, and in excess of 30 percent thereafter.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for left upper extremity peripheral neuropathy.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for right upper extremity peripheral neuropathy.

5.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right neck scar.

6.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for carotid artery stenosis, status post carotid artery angiogram and angioplasty.
7.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.

8.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for left lower extremity peripheral vascular disease.

9.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for right lower extremity peripheral vascular disease.

10.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for left lower extremity peripheral neuropathy (femoral nerve).

11.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for right lower extremity peripheral neuropathy (femoral nerve).

12.  Entitlement to restoration of a 40 percent disability rating, effective August 22, 2013, for the service-connected left lower extremity peripheral neuropathy (sciatic nerve), including whether the reduction in compensation from 40 to 20 percent was proper.

13.  Entitlement to restoration of a 40 percent disability rating, effective August 22, 2013, for the service-connected right lower extremity peripheral neuropathy (sciatic nerve), including whether the reduction in compensation from 40 to 20 percent was proper.

14.  Entitlement to an effective date earlier than August 28, 2017, for the award of basic eligibility for dependents educational assistance (DEA) benefits under 38 U.S.C., Chapter 35.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 28, 2017.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, May 2017, and January 2018 rating decisions of the Department of Veterans Affairs (VA) Regional Office.  Jurisdiction over this claim is currently with the RO in Philadelphia, Pennsylvania.

The issues listed on the title page above (with the exception of service connection for hypertension) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A May 2017 rating decision granted service connection for hypertension.


CONCLUSION OF LAW

As the benefit sought on appeal has been granted in full, there remains no question of law or fact involving the appeal of service connection for hypertension, and the appeal is dismissed.  38 U.S.C. §7105(d)(5) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2005 rating decision, the Veteran was denied entitlement to service connection for hypertension; he appealed the denial to the Board.  The appeal was certified to the Board in January 2010.  The AOJ granted service connection for hypertension in a May 2017 rating decision.  Accordingly, the Veteran's appeal as to this matter has been rendered moot, as the benefit sought on appeal has been fully granted.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997). Thus, because there remains no case or controversy to resolve, the appeal is dismissed.  38 U.S.C. §7105(d)(5) (2012).


ORDER

The appeal of service connection for hypertension is dismissed.


REMAND

In a May 2017 rating decision, the RO awarded service connection for hypertension.  In an August 2017 submission (via VA Form 21-0958), received within one year of notification of the May 2017 rating decision, the Veteran expressed disagreement with the May 2017 rating decision, specifically, with the 10 percent disability rating initially assigned.  Also, in a January 2018 rating decision, the RO increased the disability rating for diabetic nephropathy with hypertension (previously rated as hypertension) to 30 percent; increased the left upper extremity peripheral neuropathy and right upper extremity peripheral neuropathy to 20 percent each, increased the right neck scar to 10 percent; granted service connection for left lower extremity peripheral neuropathy (femoral nerve) and right lower extremity peripheral neuropathy (femoral nerve) and assigned a 20 percent rating each; denied increased ratings for carotid artery stenosis, diabetes mellitus, type II, with erectile dysfunction, left lower extremity peripheral vascular disease, and right lower extremity peripheral vascular disease; decreased the disability rating for left lower extremity peripheral neuropathy (sciatic nerve) and right lower extremity peripheral neuropathy (sciatic nerve) to 20 percent each; and granted basic eligibility for DEA benefits under 38 U.S.C., Chapter 35.  In a February 2018 submission (via VA Form 21-0958), received within one year of notification of the January 2018 rating decision, the Veteran expressed disagreement with the January 2018 rating decision, specifically, with the disability ratings assigned of all adjudicated issues, including the effective date for the award of basic eligibility for DEA benefits under 38 U.S.C., Chapter 35.

The appeals of higher initial disability ratings for diabetic nephropathy with hypertension, left lower extremity peripheral neuropathy (femoral nerve), and right lower extremity peripheral neuropathy (femoral nerve), increased ratings for left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, right neck scar, carotid artery stenosis, diabetes mellitus, type II, with erectile dysfunction, left lower extremity peripheral vascular disease, and right lower extremity peripheral vascular disease, restoration of a 40 percent disability rating, effective August 22, 2013, for the service-connected left lower extremity peripheral neuropathy (sciatic nerve), including whether the reduction in compensation from 40 to 20 percent was proper, restoration of a 40 percent disability rating, effective August 22, 2013, for the service-connected right lower extremity peripheral neuropathy (sciatic nerve), including whether the reduction in compensation from 40 to 20 percent was proper, and an effective date earlier than August 28, 2017, for the award of basic eligibility for DEA benefits under 38 U.S.C., Chapter 35 should be remanded to allow the RO to provide a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).
In addition, the Veteran, through the representative, also asserted that the service-connected disabilities render the Veteran unemployable.  A claim for a TDIU may be considered implicitly within a current increased rating claim.  See Comers v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (a TDIU claim is "implicitly raised whenever a . . . veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating"); Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).

In the present case, the AOJ has not considered the Veteran's claim for a TDIU prior to August 28, 2017 in light of the contention regarding unemployability.  Therefore, a remand is required to afford the Veteran such initial consideration of a TDIU prior to August 28, 2017 by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the issues listed on the title page above (with the exception of service connection for hypertension) are REMANDED for the following actions:

1. After undertaking any necessary development, adjudicate the issue of a TDIU in light of all the evidence of record, considering occupational impairment caused by the service-connected disabilities.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

2. Provide a Statement of the Case as to the issues of higher initial disability ratings for diabetic nephropathy with hypertension, left lower extremity peripheral neuropathy (femoral nerve), and right lower extremity peripheral neuropathy (femoral nerve), increased ratings for left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, right neck scar, carotid artery stenosis, diabetes mellitus, type II, with erectile dysfunction, left lower extremity peripheral vascular disease, and right lower extremity peripheral vascular disease, restoration of a 40 percent disability rating, effective August 22, 2013, for the service-connected left lower extremity peripheral neuropathy (sciatic nerve), including whether the reduction in compensation from 40 to 20 percent was proper, restoration of a 40 percent disability rating, effective August 22, 2013, for the service-connected right lower extremity peripheral neuropathy (sciatic nerve), including whether the reduction in compensation from 40 to 20 percent was proper, and an effective date earlier than August 28, 2017, for the award of basic eligibility for DEA benefits under 38 U.S.C., Chapter 35.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2017).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


